Exhibit CONSULTING AGREEMENT THIS AGREEMENT is made as of July 01, 2008,between Organic Alliance, Inc. (“Company”) and William J. Gallagher (“Consultant”) and all provisions set forth in this Agreement shall govern. 1.SERVICES.Consultant agrees to provide financial advisory, Investment relations and certain administrative services and other services, and in such other capacities and for such other duties and services as shall from time to time be mutually agreed upon by Company and Consultant. 2.RATE OF PAYMENT.
